Dear Senator Nunez:
You requested the opinion of this office concerning the definition of "fully funded" in Act 148 of the Third Extraordinary Session of 1994 (the "Act"). As you advised, during the October 27, 1994 meeting of the Revenue Estimating Conference (the "Conference") questions were raised about the language in Section 1 of the Act, which provides in pertinent part as follows:
             "The appropriations contained in this Section shall be effective only in the event that House Bill No. 419 or House Bill No. 26 of the Third Extraordinary Session of 1994 is enacted into law and revenues therefrom are recognized by the Revenue Estimating Conference which are sufficient to fully fund all of the items contained in this Section and the appropriations contained in the Act which originated as House Bill No. 366 and the appropriation contained in Section 2 of the Act which originated as House Bill No. 174 of the Third Extraordinary Session of 1994." (Emphasis added)
In order to determine what fully funded means, it is necessary to determine the fiscal needs for the remainder of the fiscal year for each item (or program) contained in Section 1 of the Act, as well as Acts 146 and 138 of the Third Extraordinary Session of 1994 (hereinafter collectively the "Programs").
As you know, the Conference did not meet until October 27, 1994, the end of the first quarter of the fiscal year. At the Conference, there was discussion, and we have been advised, that the amount actually needed to fund the Programs for the remainder of the fiscal year is significantly less than the total appropriated amount of $16,488,360. In other words, if the Conference had recognized the total $16,488,360 for funding of the Programs, it would have recognized a surplus over what is actually necessary to fund the Programs.
You have advised that the legislature considers fully funding to mean providing the revenue necessary to pay the expenses of a program for the time the expenses may be legally paid, but not for a period of time for which the expenses could not be legally incurred. It is clear that expenses related to the Programs could not be legally incurred until the Conference took action.
Based upon the foregoing, it is the opinion of this office that "fully fund" as used in the Act means only the amount necessary to fund the Programs for the remainder of the fiscal year.
Yours very truly,
                          Richard P. Ieyoub Attorney General